        Case 2:21-cr-00013-DLC Document 30 Filed 09/16/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                             CR 21–13–BU–DLC

              Plaintiff,

       vs.                                                   ORDER

 TRAVIS BRIDGER SODERBERG,

              Defendant.


      Before the Court is United States Magistrate Judge Kathleen L. DeSoto’s

Findings & Recommendation Concerning Plea. (Doc. 28.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Mr. Soderberg is charged with one count of conspiracy to possess with the

intent to distribute methamphetamine, in violation of 21 U.S.C. § 846 (Count I)

and one count of possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (Count II). (Doc. 1.) Judge

                                           1
        Case 2:21-cr-00013-DLC Document 30 Filed 09/16/21 Page 2 of 2



DeSoto recommends that this Court accept Mr. Soderberg’s guilty plea as to Count

II after Mr. Soderberg appeared before her pursuant to Federal Rule of Criminal

Procedure 11. The Court finds no clear error in Judge DeSoto’s Findings and

Recommendation and adopts them in full, including the recommendation to defer

acceptance of the Plea Agreement until sentencing when the Court will have

reviewed the Plea Agreement and Presentence Investigation Report. The Court

will impose forfeiture upon motion of the United States.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 28) is ADOPTED in full.

      IT IS FURTHER ORDERED that Mr. Soderberg’s motion to change plea

(Doc. 21) is GRANTED.

      IT IS FURTHER ORDERED that Mr. Soderberg is adjudged guilty as

charged in Count II of the Indictment.

      DATED this 16th day of September, 2021.




                                         2
